Citation Nr: 0920355	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 shows a period of active duty 
service from July 1977 to July 1981 with approximately one 
year and nine months of prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in April 2008.  


FINDINGS OF FACT

1.  The Veteran is service connected for lumbosacral strain 
with L5-S1 degenerative joint disease, post op discectomy, 
currently evaluated as 40 percent disabling; mood disorder 
with insomnia and panic, currently evaluated as 30 percent 
disabling; metatarsal fracture right foot with hypesthesia of 
toes 2, 3, 4, status post fusion, currently evaluated as 20 
percent disabling; avulsion fracture, left ankle, currently 
evaluated as 20 percent disabling; arthritis right ankle, 
currently evaluated as 20 percent disabling; and residuals, 
small lump from blow on posterior occiput, currently 
evaluated as noncompensable. 

2.  The Veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet, loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes, or ankylosis of 
one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile and adaptive equipment, 
or adaptive equipment only, have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. 
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in a July 2008 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the July 
2008 VCAA notice was provided after the initial decision.  
However, the deficiency in the timing of this notice was 
remedied by readjudication of the issue on appeal in the 
October 2008 supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in July 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  Specifically, the Veteran is claiming that his 
service-connected ankles and low back make it painful to use 
a clutch for a standard transmission, which is what he 
currently owns, so he requires an automatic transmission.  A 
certification of eligibility for financial assistance in the 
purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service.  38 C.F.R.  § 3.808(a).  One of the 
following must exist and be the result of a disease or injury 
incurred in or aggravated during active military, naval or 
air service: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes: 
central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c). 

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance. 
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

Initially, the Board notes that the Veteran is service-
connected for lumbosacral strain with L5-S1 degenerative 
joint disease, post op discectomy, currently evaluated as 40 
percent disabling; mood disorder with insomnia and panic, 
currently evaluated as 30 percent disabling; metatarsal 
fracture right foot with hypesthesia of toes 2, 3, 4, status 
post fusion, currently evaluated as 20 percent disabling; 
avulsion fracture, left ankle, currently evaluated as 20 
percent disabling; arthritis right ankle, currently evaluated 
as 20 percent disabling; and residuals, small lump from blow 
on posterior occiput, currently evaluated as noncompensable.

The Veteran filed his claim in June 2005.  A private surgery 
report showed that he underwent a lumbar fusion of L5/S1 in 
October 2003.  VA treatment records have also been reviewed 
and associated with the claims file.  In general, the records 
showed continuing complaints of back, ankle and foot pain and 
the use of a cane for walking.  The treatments records also 
noted that the Veteran underwent a discectomy at L4-5 and L4-
S1 in June 2001 and fusion in October 2003.  Nevertheless, VA 
treatment records are silent with respect to any findings of 
loss of use of one or both feet or ankylosis of one or both 
knees or hips.  Although the Veteran has not claimed 
permanent impairment of vision, the Board notes that a 
February 2006 VA treatment record indicated that the Veteran 
reported blurry vision and more difficulty reading for a year 
or two.  On examination, vision fields were normal and vision 
acuity was 20/20.  The diagnosis was compound myopic 
astigmatism and presbyopia.  Spectacles were ordered.

Prior to filing his claim, the Veteran was afforded a VA fee-
based examination for his low back disability in October 
2004.  In sum, the Veteran reported constant pain that 
traveled to the left testicle, hips and legs.  He was unable 
to stand for more than a few minutes and sit for more than 10 
to 15 minutes.  The Veteran's gait was abnormal.  He limped 
from the right foot and used a cane.  Range of motion was 21 
degrees flexion out of 90 degrees; 6 degrees extension out of 
30 degrees; 15 degrees right and left lateral flexion out of 
30 degrees; and 25 degrees right and left rotation out of 30 
degrees.  Range of motion was additionally limited by pain, 
fatigue, weakness, and lack of endurance, but not 
incoordination.  Pain had the major functional impact.  There 
was no ankylosis.  However, there were signs of  
intervertebral disc syndrome.  On neurological examination, 
there was right sciatica nerve involvement revealing findings 
of neuralgia.  Further, there was sensory dysfunction and 
findings of pain syndrome in the right leg, with 
radiculopathy in spinal L4.  A contemporaneous x-ray showed 
degenerative arthritis and spinal surgery with cage place at 
L5, S1.  While the examination noted some severe limitations 
with radiculopathy, there was no finding that the Veteran had 
loss of use of one or both feet due to his low back 
disability.  

The Veteran was afforded another VA fee-based examination in 
December 2004 for his service-connected ankles and foot.  In 
sum, the Veteran complained of constant stiffness and pain.  
He did not have any prosthetic implants of the joint.  He had 
difficulty ambulating.  He wore a brace on the left ankle.  
General appearance of both ankles was normal.  Range of 
motion was 5 degrees dorsiflexion out of 20 degrees on the 
left and right; 25 degrees plantar flexion out of 45 degrees 
on the right; and 7 degrees plantar flexion out of 45 degrees 
on the left.  Range of motion was additionally limited by 
pain and weakness with pain having the major functional 
impact.  Range of motion was not additionally limited by 
fatigue, lack of endurance or incoordination.  Examination of 
the ankles did not reveal any deformity.  Ankylosis of the 
ankle joint was present in right ankle dorsiflexion at 5 
degrees, right ankle plantar flexion at 25 degrees, left 
ankle dorsiflexion at 5 degrees and left ankle plantar 
flexion at 7 degrees.  Examination of the right foot revealed 
painful motion and disturbed circulation.  He had limitations 
standing and walking and needed a cane for support.  He did 
not require any type of support in his shoes.  
Contemporaneous x-rays showed degenerative changes of the 
left ankle and right foot.  The diagnosis was arthritis right 
ankle, avulsion fracture left ankle and metatarsal fracture 
right foot with hypesthesia of toes 2, 3, 4.  The examiner 
remarked that the effect of the condition on the Veteran's 
usual occupation was that he was unable to ambulate without a 
cane.  However, the effect on the Veteran's daily activities 
was none.  Again, despite the limitations noted,  there was 
no finding that the Veteran had loss of use of one or both 
feet due to his bilateral ankle and right foot disabilities.  

The Veteran was afforded another VA fee-based examination for 
his low back in December 2005.  The Veteran again reported 
suffering from constant pain that radiated down both legs.  
He was unable to sit, stand or walk for longer than 10 to 15 
minutes.  The Veteran walked with a limp and used a cane.  
Range of motion was 20 degrees flexion, 10 degrees extension, 
13 degrees right and left lateral flexion and 10 degrees 
right and left rotation.  Range of motion was limited by 
pain, but not repetitive use, fatigue, weakness, lack of 
endurance or incoordination.  The examiner stated the he 
could not determine any additional limitation in range of 
motion without resorting to mere speculation.  At this time, 
the examiner found no intervertebral disc syndrome.  Sensory 
and motor functions were normal.  The diagnosis was unchanged 
except that an additional diagnosis of status post fusion of 
L5-S1 should be added.  The examiner provided that the 
Veteran had severe restrictions in range of motion and 
activity due to chronic pain associated with the back injury 
that had been improved with fusion.  However, again, there 
was no finding that the Veteran had loss of use of one or 
both feet due to his low back disability.  

In support of his claim, the Veteran submitted a July 2008 
letter from a VA nurse who indicated that the Veteran could 
only drive a car with an automatic transmission due to 
previous orthopedic difficulties causing limited flexion and 
extension of feet and requiring him to continue to use lower 
leg orthotic.  Nevertheless, the letter did not address the 
critical question as to whether the Veteran had loss of use 
of one or both feet. 

On remand, the Veteran was afforded a VA examination in July 
2008.  The claims file was reviewed.  The Veteran reported 
constant pain in the right ankle at a level of four to five 
out of 10.  During flare-ups, the pain was seven to eight out 
of ten, which tended to occur if he walked prolonged periods.  
He also reported constant pain in the right foot.  The ankle 
would occasionally swell, which would be more prominent 
during flare-ups.  The Veteran began wearing an ankle 
fixation orthotic (AFO) constantly on the right lower leg and 
foot in 2006.  Further, as long as he wore the AFO on the 
left side, he did not have any ankle or foot pain.  Without 
the brace, he could walk on a smooth surface, but if he 
stepped on an uneven or irregular surface, he had immediate 
pain and popping in the left ankle.  He kept the brace on the 
left leg from shortly after he got up in the morning until he 
retired in the evening.  When left ankle pain occurred, it 
was a seven to eight out of ten.  The examiner found it 
pertinent to note that the ankle pain only occurred when the 
Veteran was not wearing his AFO and walked on an uneven or 
irregular surface.  The Veteran also reported constant low 
back pain at a level of three to four out of 10 and seven to 
eight out of 10 during flare-ups, which occurred two to three 
times a month.  The Veteran had no obvious leg weakness, but 
complained of some difficulty with balance.  He used a cane 
to assist with walking.  The Veteran also had pain radiating 
into both testicles and the medial aspect of both thighs for 
which he took Neurontin, which was very effective at stopping 
this radiating pain.  The examiner observed that the Veteran 
was not significantly incapacitated as a result of the pain 
in the right ankle, left ankle, and low back.  He did not 
have hip or knee pain.  

The Veteran indicated that he was confined to his house 
because he could not drive his pickup truck as it had a 
standard shift.  He stated that he could not manipulate the 
clutch because of the brace he must wear on his left foot.  
Apparently, when he pushed down on the clutch and tried to 
release it in order to accelerate, his foot caught on the 
under surface of the dash.  As a result, he could not drive 
properly.  He had no difficulty driving a vehicle with an 
automatic transmission.  He drove to an automatic 
transmission vehicle to the examination.  However, his wife 
must travel on a daily basis and she takes the vehicle 
leaving him "stranded" because he could not drive the 
pickup truck.  He was basically requesting assistance so he 
could obtain a vehicle with an automatic transmission.  

On physical examination, the Veteran entered the examining 
room with a cane in his right hand.  He had a slight waddle 
quality to his gait in that he tended to sway slightly from 
side to side as he walked.  He walked with his feet flat.  He 
wore bilateral AFO braces.  There were no other limitations 
to standing or walking, but the cane appeared to be 
necessary.  There was no evidence of ankylosis of knees or 
hips.  On examination of the left ankle, range of motion was 
10 degrees dorsiflexion, 20 degrees plantar  flexion, 10 
degrees eversion and 20 degrees inversion.  Range of motion 
of the right ankle was 15 degrees dorsiflexion, 30 degrees 
plantar  flexion, 15 degrees eversion and 20 degrees 
inversion.  At the extremes of all these motions bilaterally, 
the Veteran did have a slight degree of pain.  There was no 
pain during the range of motions.  There was no swelling, 
tenderness, or inflammation of the ankles or feet.  The 
Veteran tended to walk in a flat-footed fashion, but was able 
to place his heel on the ground first when he walked and then 
raise the heel slightly as he finished the step.  This 
movement was more prominent in the right foot than the left 
foot where the actual range of motion of the ankle was less 
as compared to the right.  With respect to the lumbar spine, 
range of motion was 45 degrees flexion, 10 degrees extension, 
10 degrees left and right flexion, and 10 degrees left and 
right rotation.  There was no pain on ranges of motion.  
Except as reported in the examination of the joints, the 
examiner noted that there was no change in active or passive 
ranges of motion during repeat motion testing and no 
additional loss of motion due to pain, weakness, impaired 
endurance, fatigue, incoordination or flare-ups.  

On neurological examination, strength in lower extremities 
was normal.  All muscles below the knee were normal in 
strength.  There was no evidence of foot drop or muscle 
atrophy.  Tone, posture and sensation were normal.  The 
Veteran could not tandem walk without wavering from side to 
side.  Reflexes were brisk at the knees at 3+.  The left 
ankle reflexes were 3+ and  the right ankle reflexes were 2+.  
Both plantar responses were flexor.  The examiner noted the 
results of a May 2007 right ankle and foot x-ray and a June 
2008 MRI of the spine.  

With respect to the low back, the diagnosis was degenerative 
disk disease of the lumbar spine at L5-S1 and L4-5, status 
post laminectomy and fusion.  The examiner found no evidence 
of lumbar nerve root compromise.  The Veteran did have 
limitation of motion of the lumbar spine as noted above 
related to the degenerative disk disease noted on the MRI.  
There was no diagnosis of chronic pathological disease of the 
bilateral hips or knees.  The Veteran was diagnosed with 
traumatic right ankle arthritis, fractures and dislocations 
of the right metatarsals, status post fusion of the tarsal 
metatarsal joints. The Veteran had limitation of motion of 
the right ankle as noted above and wore an ankle fixation 
orthotic for ankle support.  The Veteran had pain in the 
ankle as noted above.  With respect to the left ankle, the 
diagnosis was healed fracture of the left lateral malleolus, 
status post surgical removal of bone fragments.  The examiner 
noted that the Veteran wore an AFO on the left leg also and 
there was limitation of motion as noted above.  

The examiner opined that the Veteran retained effective 
function in both feet.  The Veteran would not benefit from 
below the knee amputation and use of a suitable prosthetic 
appliance.  The major difficulty the Veteran experienced was 
his apparent inability to drive his standard transmission 
truck.  The examiner stated that it was pertinent to note 
that the Veteran had not tried to drive his truck without the 
AFO on the left leg because he was fearful that he would have 
pain when he pressed on the clutch.  The examiner suggested 
that the Veteran experiment trying to drive without the AFO.           

As the Veteran's claims file was reviewed by the examiner, 
and the examination report sets forth detailed examination 
findings as well as a thorough history in a manner which 
allows for informed appellate review under applicable VA laws 
and regulations, the Board finds that the examination is 
sufficient for purposes of this analysis.  

The Board observes that there has been no indication in the 
medical records nor has the Veteran asserted that he has 
suffered the loss of use of one or both his hands or 
impairment in vision due to a service-connected disability.  
Importantly, VA treatment records are silent with respect to 
such findings.  In the instant matter, as the Veteran is 
primarily claiming that an automobile adaptive device is 
needed because of his service-connected low back disability, 
bilateral ankle disabilities and right foot disability, the 
Board must consider whether these disabilities have resulted 
in the permanent loss of use of his right or left foot under 
38 C.F.R. § 3.808(b)(1)(i).  Based on a complete review of 
the medical evidence, the Board cannot find that the 
Veteran's service-connected low back disability, bilateral 
ankle disabilities and right foot disability have resulted in 
loss or permanent loss of use of either the foot or leg.  
Importantly, after thoroughly examining the Veteran and 
taking a detailed history, the June 2008 VA examination 
report clearly stated that the Veteran retained effective 
function in both feet.  Moreover, the examiner opined that 
the Veteran would not benefit from below the knee amputation 
and use of a suitable prosthetic appliance pursuant to 38 
C.F.R.  § 3.350(a)(2)(i).  While the remaining medical 
evidence of record does show limitation of the back and 
ankles, the evidence does not support the finding that the 
Veteran has loss the use of either foot.  

Even though the Veteran does not qualify under the foregoing 
criteria for financial assistance in the purchase of an 
automobile with adaptive equipment, he still may be entitled 
to adaptive equipment only, if his service-connected 
disabilities result in ankylosis of the knees or hips and 
adaptive equipment is deemed necessary for the Veteran's 
license and safe operation of a vehicle under 38 C.F.R. § 
3.808(b)(1)(iv).  

However, there is nothing in the claims file to support the 
conclusion that the Veteran suffers from ankylosis of the 
knees and hips.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet.App. 259 (1992).  
The July 2008 VA examination specifically found no evidence 
of ankylosis of the knees and hips. 

The Board has considered the Veteran's own lay statements to 
the effect that the Veteran is unable to drive his standard 
transmission truck; however, the Veteran has not been shown 
to have the medical expertise necessary to render an opinion 
as to the loss of use of one or both of his feet.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

In conclusion, while the Board sympathizes with the Veteran 
and understands his limitations, the legal criteria for the 
benefits sought have not been met in this case.  Thus, based 
on the above analysis, a preponderance of the evidence is 
against the veteran's claim for entitlement to a certificate 
of eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, is not warranted.  
The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


